Citation Nr: 9905513	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-27 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a 
rating decision of February 10, 1955, which denied 
entitlement to service connection for a left eye disorder.

2.  Entitlement to an effective date prior to July 22, 1996, 
for the grant of compensation benefits based on traumatic 
loss of visual acuity in the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from February 1946 to May 1947 and 
from March 1948 to April 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Reno, Nevada, Department of Veterans 
Affairs (VA) Regional Office (RO).  By way of history, the 
veteran perfected an appeal with respect to the RO's May 1997 
determination that no CUE existed in the February 10, 1955, 
rating decision that denied service connection for traumatic 
defective vision in the left eye.  Subsequent to the RO's 
grant of service connection for a left eye disorder, the 
veteran expressed disagreement with the effective date 
assigned, and, subsequent to issuance of a statement of the 
case on that issue in November 1997, he perfected a timely 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(1998).

The Board notes that in correspondence dated in October 1997, 
the veteran withdrew his request for a Travel Board Hearing.  
See 38 C.F.R. § 20.704(e) (1998).


FINDINGS OF FACT

1.  In a rating decision dated February 10, 1955, the RO 
denied entitlement to service connection for a left eye 
disorder.  The RO confirmed the denial in a letter dated in 
April 1955.  The veteran did not appeal and the RO's 
determination became final.  

2.  The February 10, 1955, rating decision was not consistent 
with or reasonably supported by the evidence of record and 
the existing legal authority; it involved undebatable error 
that would have manifestly changed the outcome.



CONCLUSION OF LAW

The February 10, 1955, rating decision, which denied service 
connection for traumatic visual loss of the left eye was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had honorable service in the United States 
military from February 1946 to May 1947 and from March 1948 
to April 1954.  A report of examination completed in January 
1946 reflects uncorrected left eye visual acuity of 20/40.  
The examination indicates that vision of "both eyes" was 
correctable to 20/20; the examination report does not include 
separate corrected visual acuity for each eye.  The eyes were 
noted to have no abnormalities.  A report of physical 
examination dated in April 1947 shows that the veteran had 
20/20 vision bilaterally.  Examination was negative for eye 
abnormalities.  

The report of an enlistment examination conducted in March 
1948 indicates that the veteran's medical history was 
"none."  Left eye uncorrected visual acuity was 20/50; no 
corrected visual acuity was shown.  Examination revealed that 
there were no eye abnormalities.  At the time of a physical 
examination in June 1949, when the veteran's was hospitalized 
for tonsillitis, his pupils were round, regular and reactive.  

The service medical records reflect an entry dated February 
27, 1950, by an eye clinic in Germany.  No findings were 
reported.  A similar entry is dated March 31, 1950.  On June 
8, 1950, the veteran was in a jeep accident while on the way 
to maneuvers, when the driver lost control of the jeep.  The 
veteran reportedly sustained a contusion of the left 
shoulder.  In a service medical record entry of the following 
day, it was noted that the veteran had sustained lacerated 
wound a on the lower lip, chin and right thigh, along with a 
contusion of the left shoulder.  The medical record indicates 
that the injuries were in line of duty.  

The veteran was given a reenlistment examination in March 
1951.  The report shows that his left eye visual acuity was 
20/50, correctable to 20/20.  Ophthalmoscopic examination 
reportedly showed no significant abnormalities.  The 
veteran's pupils were equal, and normal to accommodation and 
light.  There was no significant heterophoria at 20 feet, and 
no significant red lens abnormality.  The veteran's physical 
profile under "E" was "1."  What appears to be an eye 
clinic entry of the same date indicates that the fundus was 
normal.  Myopia was noted.  At the time of separation 
examination in April 1954, the veteran was referred to the 
ear, eye, nose and throat clinic with a history of poor 
vision for four years; traumatic retinitis was indicate.  On 
examination at the clinic, he was found to left visual acuity 
was 20/200, not correctable.  It was noted that he had been 
struck in the left eye in Europe in "1949."  Examination 
revealed a choroidal tear involving the papulo-macular bundle 
of nerve fibers. The diagnosis was choroidal tear "LOD 
YES".  The separation examination report reflects the same 
findings and diagnosis and lists defective vision as a 
defect.  The veteran's physical profile under "E" was "3."  
(Military physical profile reports are divided into six 
categories (P, U, L, H, E, S).  The "P" stands for "physical 
capacity or stamina"; the "U" stands for "upper extremities"; 
the "L" stands for "lower extremities"; the "H" stands for 
"hearing and ear"; the "E" stands for "eyes"; and the "S" 
stands for "psychiatric."  An individual having a numerical 
designation of "1" under all factors is considered to 
possess a high level of medical fitness and, consequently is 
medically fit for any military assignment.  Para. 9-3(b)(1)-
(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987).  
See also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991)).

In April 1954, the RO received the veteran's claim for VA 
compensation for a left eye injury reported to have been 
sustained in 1950.  In a statement dated in December 1954, he 
indicated that his eye problem was the result of a jeep 
accident.  He reported that after the accident he was not 
able to "see plainly" with the eye.  He gave the names of 
two men with him at the time of the jeep accident.

In September 1954, the veteran underwent a VA examination, 
which revealed that he had light perception only in his left 
eye.  He gave a history of first having had left eye trouble 
in Germany in 1949.  There was examination evidence of 
multiple retinal tears involving the nasal and temporal sides 
of the fundus, and chorio-retinal degeneration.  The 
impression was old retinal tear in the left eye, resulting in 
blindness and not correctable.

In a rating decision dated February 10, 1955, the RO denied 
entitlement to service connection for a left eye disorder, 
specifically traumatic defective vision in the left eye, 
notifying the veteran of that denial in a letter dated 
February 17, 1955.  The RO noted the service medical records 
and the September 1954 VA examination report in its denial 
and concluded that "[i]n the absence of any evidence of a 
trauma to the veteran's eyes during the period of his 
military service, it is held that the disability of defective 
vision, traumatic, left eye, is not shown to have had its 
inception during the period of the veteran's service..."  

In March 1955, the RO received additional service medical 
records, one of which is dated February 20, 1950, and 
contains the notation "Eye Refraction," along with the 
notation "LOD yes" and that the veteran was to go to the 
967th General Hospital.  Also, in April 1955, the RO received 
a lay statement, signed by six individuals, including the 
veteran's mother.  That statement relates that prior to 
service the veteran had sight in both eyes, that he injured 
his left eye in a jeep accident during service, and that upon 
discharge he was blind in his left eye.  In a letter dated in 
April 1955, the RO confirmed the prior denial of benefits, 
citing consideration of the lay statement.  The veteran did 
not appeal.

In a rating decision dated in September 1997, the RO 
established service connection for traumatic loss of visual 
acuity in the left eye and assigned a 20 percent disability 
evaluation, effective July 22, 1996.  In November 1997, the 
RO increased the evaluation from 20 percent to 40 percent, 
effective back to July 22, 1996.

Initial Matters

Initially, the Board notes that a determination as to whether 
the veteran has submitted well-grounded claims need not be 
addressed.  The concept of a well-grounded claim applies to 
the character of the evidence presented by a claimant.  For 
purposes of this decision, as there is no dispute as to the 
evidence, but only to the law and its meaning, the concept of 
well groundedness is not applicable.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Laws and Regulations Pertinent to CUE

The Court has stated that "CUE is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error..."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
U.S. Court of Veterans Appeals (Court) propounded a three- 
pronged test to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  See also Russell 
v. Principi, 3 Vet. App. 310 (1992).  Subsequently developed 
evidence is not applicable.  See Porter v. Brown, 5 Vet. App. 
233, 235-236 (1993). 

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  See also Caffrey v. Brown, 6 Vet. App. 
377, 383-384 (1994).   In other words, the claimant cannot 
simply request that the Board re-weigh or reevaluate the 
evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996); Russell, 
supra.  





Service Connection Laws and Regulations Extant February 10, 
1955

The applicable law and regulations in effect at the time of 
the February 1955 rating decision provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty 
and that due consideration should be given to the places, 
types, and circumstances of service as shown by the service 
record, organization history, medical records and all 
pertinent medical and lay evidence.  38 U.S.C. § 2310, 2353, 
2354 (1952 & Supp. V) (now 38 U.S.C.A. §§ 1110, 1131, 1153, 
1154(a) (West 1991); 38 C.F.R. §§ 3.77(a), (b) (1949) (now 
38 C.F.R. §§ 3.303(a), 3.304(d), 3.306 (1998).  Extant 
regulations further provided that every person employed in 
active service shall have been taken to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities or disorders noted at the 
time of the examination, acceptance and enrollment or where 
clear and unmistakable evidence demonstrated that the injury 
or disease existed prior to acceptance and enrollment and was 
not aggravated by such service.  It was further provided that 
where a disability is shown to pre-exist, aggravation will be 
conceded in case there is any increase in the disability 
resulting from the disease or injury manifested on the record 
during active service.  38 U.S.C. § 2312 (1952 & Supp. V) 
(now 38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 
3.79(a), (b) (1949) (now 38 C.F.R. § 3.304(b) (1998); Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995); Laposky v. Brown, 4 
Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991). 

Analysis

In the instant case, the February 10, 1955 rating decision, 
as confirmed by the RO in April 1955, became final when the 
veteran did not initiate an appeal with respect to the RO's 
denial of service connection for a left eye disorder.  
See Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulations 1008 and 1009; effective January 
25, 1936 to December 31, 1957.  Previous determinations which 
are final and binding will be accepted as correct in the 
absence of CUE.  38 C.F.R. § 3.105(a).  

In the February 10, 1955, rating decision, the RO set out 
that the veteran's left eye visual acuity, although 
correctable to 20/20, was reduced at the time of entrance 
into service.  The RO also noted that no other eye defects 
were noted at the time of service entrance and that special 
eye examination in March 1951, was negative for evidence of 
any significant external eye abnormalities.  The RO further 
noted that the veteran was involved in a jeep accident during 
service and that he suffered a bruised shoulder as a result 
thereof.  Finally, the RO acknowledged that the veteran's 
service discharge examination included notation of a history 
of poor vision and a diagnosis of choroidal tear involving 
the pupil of the left eye.  Thus, the correct facts, as they 
were known at the time, were before the RO. 

With respect to a choroidal tear of the left eye, the veteran 
was entitled to the presumption of soundness as his service 
entrance examination noted only uncorrected left eye visual 
acuity of less than 20/20, without notation of any eye 
pathology such as a choroidal tear.  The RO cited no clear 
and unmistakable evidence to the effect that the veteran's 
choroidal tear existed prior to service and there is none.  
There is no dispute that the veteran evidenced a choroidal 
tear at service discharge in April 1954, and the presence of 
an old retinal tear was confirmed in the September 1954 VA 
examination report considered by the RO in February 1955.  
Thus, as the veteran was presumed sound at service entrance, 
and clearly had a choroidal/retinal tear at the time of his 
final discharge from service, correct application of the 
extant statutory or regulatory provisions, 38 U.S.C. § 2310, 
2312, 2353, 2354 (1952 & Supp. V); 38 C.F.R. §§ 3.77(a), (b), 
3.79(a), (b) (1949), is inconsistent with the RO's denial of 
service connection for the veteran's left eye disorder: Such 
was not shown upon induction and was shown upon discharge.  
The RO cited no basis to overcome the presumption of 
soundness or to otherwise demonstrate that the left eye 
choroidal/retinal tear was not incurred in the line of duty 
during active military service.  The service medical records 
show that the veteran had been in a jeep accident while on 
the way to maneuvers and that he had sustained facial trauma 
in addition to other injuries.  Although an injury to the 
left eye was not specifically noted in the contemporaneous 
service medical records, there is no basis in the evidence on 
which to conclude that it preexisted service or was of 
service origin but not in line of duty.  Accordingly, the 
Board finds no supportable basis for the prior denial of 
service connection.  

The Board finds that the erroneous application of the laws 
and regulations in effect in February 1955 pertinent to the 
presumption of soundness and service connection in this case 
is undebatable, the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
That determination is further supported by the fact that the 
RO's September 1997 grant of service connection appears to 
have been based upon review of the entire claims file, and 
thus awarded based on essentially the same facts that were 
before the RO in February 1955. 

In summary, the Board has reviewed the February 10, 1955 
rating decision, the extant 1955 law, and the evidence before 
the RO at that time and concludes that there was CUE in the 
February 10, 1955 decision.  38 C.F.R. § 3.105(a); Russell; 
Fugo, supra.  Where evidence establishes CUE, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision."  38 C.F.R. § 3.105(b).


ORDER

The RO rating decision dated February 10, 1955, which denied 
entitlement to service connection for a left eye disorder, 
was clearly and unmistakably erroneous.  


REMAND

In light of the above, the issue of entitlement to an 
effective date prior to July 22, 1996, for the grant of 
compensation benefits for traumatic loss of visual acuity in 
the left eye, is remanded to the RO for re-adjudication 
consistent with the decision herein.  The RO should include 
consideration of all potentially applicable laws, regulations 
and judicial precedents, to include Fenderson v. West, No. 
96-947 (January 20, 1999).  If the benefit sought on appeal 
remains denied the veteran and his representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

- 2 -


